Exhibit 10.1

 

EXECUTION COPY

 

WACHOVIA CAPITAL MARKETS, LLC

WACHOVIA INVESTMENT

HOLDINGS, LLC

WACHOVIA BANK, NATIONAL

ASSOCIATION

One Wachovia Center

301 South College Street

Charlotte, North Carolina 28288-0737

 

MORGAN STANLEY

SENIOR FUNDING, INC.

1585 Broadway

New York, New York 10036

 

GOLDMAN SACHS

CREDIT PARTNERS L.P.

85 Broad Street

New York, New York 10004

 

May 18, 2005

 

Chiquita Brands International, Inc.

250 East Fifth Street

Cincinnati, Ohio 45202

Attention:        John W. Braukman III,

       Senior Vice President and Chief Financial Officer

 

Project Iceberg

Commitment Letter

$825,000,000 Senior Credit Facilities

 

Ladies and Gentlemen:

 

Chiquita Brands International, Inc. (“Holdings”) and Chiquita Brands L.L.C.
(“Chiquita”) have advised Morgan Stanley Senior Funding, Inc. (“Morgan
Stanley”), Wachovia Capital Markets, LLC (“Wachovia Capital”), Wachovia
Investment Holdings, LLC (“Wachovia Investment”), Wachovia Bank, National
Association (“Wachovia Bank”) and Goldman Sachs Credit Partners L.P. (“GSCP”
and, together with Morgan Stanley, Wachovia Capital, Wachovia Investment and
Wachovia Bank, the “Lender Parties”) regarding your proposed acquisition (the
“Acquisition”) of all of the outstanding shares of capital stock of Fresh
International Corp., Fresh Advantage, Inc., Redi-Cut Foods, Inc. and K.C. Salad
Holdings, Inc. (the “Companies”). As we understand the transaction, pursuant to
a stock purchase agreement (the “Stock Purchase Agreement”) entered into by
Holdings and the sole shareholder of the Companies (the “Seller”), Chiquita or
another wholly-owned subsidiary of Holdings will purchase all of the outstanding
capital stock of the Companies for not more than $855 million (subject to
adjustments as provided for in the Stock Purchase Agreement). The Acquisition,
the refinancing (the “Refinancing”) of certain existing debt of Holdings and
Chiquita and the debt and equity financings contemplated by the foregoing are
collectively referred to as the “Transaction”.

 

We understand that the funding required to effect the Transaction, to pay the
fees and expenses incurred in connection therewith and to provide for the
ongoing working capital and general corporate needs of Holdings and its
subsidiaries shall be provided solely from (i) cash on hand of Holdings in an
amount equal to at least $150 million ($50 million of which shall be available
through the



--------------------------------------------------------------------------------

recently closed ship financing), (ii) the issuance (either by private placement
or an underwritten public sale) by Holdings of unsecured senior notes (the
“Holdings Notes”) or, alternatively, the incurrence of loans under the Tranche
C2 Term Loan Facility referred to below made available to the Borrower as
interim financing to the Permanent Financing referred to below (it being
understood that (1) the gross cash proceeds received from the issuance of the
Holdings Notes must aggregate at least $225 million, or the borrowing under the
Tranche C2 Term Loan Facility must aggregate at least $150 million and (2) to
the extent the gross cash proceeds from the Holdings Notes exceed $225 million,
the commitments under the Term Loan Facilities described below shall be reduced
by the amount of such excess) and (iii) the incurrence by Chiquita of a senior
secured bank financing (the “Senior Bank Financing”) which will be in the form
of (w) a term loan facility in the amount of $200 million (the “Tranche B Term
Loan Facility”), (x) a second term loan facility in the amount of $375 million
(the “Tranche C1 Term Loan Facility”), (y) if the Holdings Notes are not issued
prior to the Closing Date (as hereinafter defined), a third term loan facility
in the amount of $150 million (the “Tranche C2 Term Loan Facility” and, together
with the Tranche B Term Loan Facility and the Tranche C1 Term Loan Facility, the
“Term Loan Facilities”) and (z) a revolving credit facility in the amount of
$100 million (it being understood that, to the extent the Holdings Notes shall
be issued on or prior to the Closing Date, the Tranche B Term Loan Facility
shall be reduced dollar-for-dollar up to $75,000,000 to the extent the Holdings
Notes shall be issued in an amount in excess of $150,000,000 in the aggregate)
(the “Revolving Credit Facility” and, together with the Term Loan Facilities,
the “Senior Credit Facilities”). The Senior Credit Facilities shall also be
referred to as the “Facilities”.

 

You hereby agree to issue and sell as soon as practicable after the date hereof,
in a public offering or private placement, debt and/or equity securities (the
“Permanent Financing”), the proceeds of which will be used to finance the
Transaction or repay any Tranche C2 Term Loans (as hereinafter defined).

 

Morgan Stanley & Co., Incorporated (“MS”), Wachovia Capital and Goldman Sachs &
Co. have also delivered to you a separate engagement letter dated as of the date
hereof (the “Engagement Letter”) setting forth the terms on which MS, Wachovia
Capital and Goldman Sachs & Co. are willing to act as co-underwriters,
co-initial purchasers, co-book-running managers and co-placement agents for (i)
the Holdings Notes or (ii) if the Tranche C2 Term Loan Facility is funded on the
Closing Date, the senior notes or any other debt or equity securities of
Holdings, the Borrower or any of their respective subsidiaries which may be
issued after the Closing Date for the purpose of refinancing all or a portion of
outstanding amounts under the Senior Credit Facilities (including, without
limitation, the Permanent Financing).

 

Morgan Stanley is pleased to commit to provide, on a several (and not joint
basis), for each of the Facilities the amounts set forth on Schedule I attached
hereto on the terms and conditions set forth herein and in the summary of and
conditions attached as Annex I (the “Summary of Terms”). Wachovia Bank is
pleased to commit to provide, on a several (and not joint basis), for each of
the Facilities the amounts set forth on Schedule I attached hereto on the terms
and conditions set forth herein and in the Summary of Terms. Wachovia Investment
is pleased to commit to provide, on a several (and not joint basis), for each of
the Facilities the amounts set forth on Schedule I attached hereto on the terms
and conditions set forth herein and in the Summary of Terms. GSCP is pleased to
commit to provide, on a several (and not joint basis), for each of the
Facilities the amounts set forth on Schedule I attached hereto on the terms and
conditions set forth herein and in the Summary of Terms. It is understood that
(i) Wachovia Capital and Morgan Stanley shall act as joint lead arrangers and
joint book-runners for the Revolving Credit Facility, the Tranche B Term Loan
Facility, the Tranche C1 Term Loan Facility and the Tranche C2 Term Loan
Facility, (ii) GSCP shall act as arranger and documentation agent for the
Tranche C1 Term Loan Facility and the Tranche C2 Term Loan Facility and (iii)
Wachovia Bank shall act as administrative agent for the Senior Bank Financing
(in such capacity, the “Administrative Agent”). The

 

2



--------------------------------------------------------------------------------

Lender Parties shall be afforded the protections, placements and conventions
traditionally understood to be associated with such roles and titles. Morgan
Stanley and Wachovia Capital are hereinafter referred to as the “Lead
Arrangers”. It is further understood that the Lead Arrangers shall be permitted
to designate one or more additional financial institutions as agents or
co-agents, as the case may be, with respect to each Facility with your consent
(such consent not to be unreasonably withheld), and that no titles may be given,
or compensation paid, to lenders in respect of any Facility without the Lead
Arrangers’ consent. Fees payable to the syndicate for each Facility shall be
payable from the amounts payable to the Lead Arrangers and any other
co-arrangers as described in the fee letter (the “Fee Letter”) executed
simultaneously herewith.

 

Each of the Lead Arrangers reserves the right, prior to or after execution of
the definitive credit documentation for each Facility to syndicate all or part
of the commitments of Morgan Stanley, Wachovia Bank, Wachovia Investment and
GSCP hereunder to one or more lending institutions that will become parties to
the appropriate definitive credit documentation in regard of each Facility
pursuant to a syndication to be managed by the Lead Arrangers in consultation
with you, and the commitments of Morgan Stanley, Wachovia Bank, Wachovia
Investment and GSCP hereunder shall be ratably reduced as and when commitments
are received from the other financial institutions in regard of each such
Facility. The Lead Arrangers may commence syndication efforts promptly after the
execution of this letter by you and you agree actively to assist the Lead
Arrangers in achieving a syndication in regard of each Facility that is
satisfactory to the Lead Arrangers. Such syndication will be accomplished by a
variety of means, including direct contact during the syndication for a Facility
between senior management and advisors of Chiquita, Holdings and the Companies
and the proposed syndicate members (such members in respect of the Senior Bank
Financing being referred to as the “Lenders”). To assist the Lead Arrangers in
their syndication efforts, you hereby agree (a) to provide and cause your
advisors to provide the Lead Arrangers and to use your best efforts to provide
to the other relevant syndicate members upon request with all information
reasonably deemed necessary by the Lead Arrangers to complete syndication,
including but not limited to information and evaluations prepared by you and
your advisors or on your behalf relating to the transactions contemplated
hereby, (b) to assist the Lead Arrangers in the preparation of an Information
Memorandum to be used in connection with the syndication of each of the
Facilities, to commence promptly after the date hereof with the preparation of
such Information Memorandum, and to use your best efforts to cause a final draft
of such Information Memorandum to be completed as soon as practicable after the
date hereof (provided that you hereby agree to assist the Lead Arrangers in
updating such final draft from time to time), (c) to use your commercially
reasonable best efforts to ensure that the syndication efforts of the Lead
Arrangers benefit materially from your existing lending relationships and to the
maximum extent possible the existing lending relationships of the Companies, (d)
at reasonable times and with reasonable notice, to make available your senior
officers and representatives, in each case from time to time and to attend and
make presentations regarding the business and prospects of the Borrower at a
meeting or meetings of Lenders or prospective Lenders, (e) to obtain ratings
(prior to the commencement of syndication; it being understood that commencement
of syndication may occur after the Closing Date) for each of the Facilities from
Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Ratings
Services, a division of the McGraw-Hill Companies, Inc. (“S&P”) and to use your
best efforts to assist the Lead Arrangers in the preparation of rating agency
materials, and to use your best efforts to cause a final draft of such rating
agency materials to be completed as soon as practicable after the date hereof
(provided that you hereby agree to assist the Lead Arrangers in updating such
final draft from time to time), and (f) to use your best efforts to make any
additional disclosures regarding pending legal matters to the extent the Lead
Arrangers, in their reasonable judgment, believe that such additional
disclosures would be necessary to effect the syndication of the Facilities or a
public offering of the Holding Notes or the Permanent Financing. If and to the
extent required by the Lead Arrangers at any time after Holdings shall have made
any additional disclosures regarding pending legal matters to the extent the
Lead Arrangers, in their reasonable judgment, believe that such additional
disclosures would be necessary to effect the syndication of the Facilities or a
public offering of the

 

3



--------------------------------------------------------------------------------

Holding Notes or the Permanent Financing (the date of such disclosures being the
“Commencement Date”), you hereby agree that a general bank meeting in respect of
each of the Facilities shall be held on a date specified by the Lead Arrangers
as soon as practical after the Commencement Date. In addition, you agree that no
debt financing for Holdings, Chiquita or the Companies or any of their
respective subsidiaries or affiliates shall be syndicated, privately placed or
publicly offered to the extent that such financing could have an adverse effect
on the syndication of any of the Facilities at any time prior to the earlier of
(x) a successful syndication (as defined in the Fee Letter) and (y) 180 days
after the Closing Date. In addition, you and we will use commercially reasonable
efforts to cause the revolving credit lenders under the Existing Credit
Agreement (as defined in the Summary of Terms) to become parties to the
Revolving Credit Facility. Notwithstanding anything to the contrary set forth in
this Commitment Letter, the Lead Arrangers hereby agree that commencement of the
syndication process will not be a condition to closing of any of the Facilities.
Furthermore, to the extent you have agreed to and accepted this Commitment
Letter with respect to the Tranche C2 Term Loan Facility and if and to the
extent required by the Lead Arrangers at any time subsequent to the Commencement
Date, you shall use your best efforts to provide to the Lead Arrangers, as soon
as practicable after request by the Lead Arrangers, a complete printed
preliminary offering memorandum or prospectus relating to the issuance of the
Permanent Financing containing such disclosures as may be reasonably required by
applicable law and as are customary and appropriate for such a document or as
may be reasonably required by the Lead Arrangers, including audited, unaudited
and pro forma financial statements and schedules that would be required in a
registered public offering on Form S-1, but excluding such items as agreed to by
the Lead Arrangers in their reasonable judgment (which unaudited financial
statements shall have SAS 100 review) prepared in accordance with generally
accepted accounting principles in the United States and prepared in accordance
with Regulation S-X under the Securities Act of 1933. You hereby agree to use
your best efforts to cause a final draft of such offering memorandum or
prospectus to be completed as soon as practicable after the date hereof
(provided that you hereby agree to assist the Lead Arrangers in updating such
final draft from time to time). The Lead Arrangers shall use their commercially
reasonable efforts to assist you in the completion of such an offering
memorandum or prospectus.

 

Please note, however, that the terms and conditions of the commitments are not
limited to those set forth in this Commitment Letter. Those matters that are not
covered or made clear herein or in the attached Summaries of Terms are subject
to mutual agreement of the parties. The terms and conditions of the commitments
may be modified only in writing. In addition, the commitments hereunder are
subject to (a) the preparation, execution and delivery of mutually acceptable
loan documentation for each Facility, including a credit agreement incorporating
substantially the terms and conditions outlined herein and in the Senior Bank
Summary of Terms (the “Senior Credit Agreement”), (b) the absence of a Seller
Material Adverse Effect (as defined in the Stock Purchase Agreement referred to
in Annex II hereto (the “Stock Purchase Agreement”)), and (c) the accuracy and
completeness, in all material respects, of all representations that you have
made and hereafter make to us (whether in this letter or otherwise) and all
information that you have furnished and hereafter furnish to us in connection
with this commitment and your compliance with the terms of this Commitment
Letter and the Fee Letter. Each of Morgan Stanley’s, Wachovia Bank’s, Wachovia
Investment’s and GSCP’s commitment and the agreements of the Lead Arrangers set
forth in this Commitment Letter will terminate on the earliest of (i)
consummation of the Acquisition or another transaction or series of transactions
in which Holdings or any of its affiliates acquires, directly or indirectly, any
stock or assets of the Companies, (ii) termination of the Stock Purchase
Agreement and (iii) 5:00 p.m. (New York City time) on June 30, 2005, unless the
Transaction closes on or before such date.

 

To induce the Lender Parties to issue this letter and to continue with their due
diligence efforts, you hereby agree that all reasonable out-of-pocket fees and
expenses of the Lender Parties and their affiliates arising in connection with
this letter (and their due diligence and syndication efforts in connection
herewith) and in connection with the Senior Bank Financing and the other
transactions

 

4



--------------------------------------------------------------------------------

described herein shall be for your account, if and when the Transaction is
consummated, the Senior Bank Financing is made available or definitive credit
documents are executed in connection with the Senior Bank Financing.
Notwithstanding the foregoing, the reasonable fees and expenses of counsel of
the Lender Parties and their affiliates (other than internal counsel) arising in
connection with this letter and in connection with the Senior Bank Financing and
the other transactions described herein shall be for your account, whether or
not the Transaction is consummated, the Senior Bank Financing is made available
or definite credit documents are executed in connection with the Senior Bank
Financing. In addition, you hereby agree to pay when and as due the fees
described in the Fee Letter.

 

You further agree to indemnify and hold harmless each of the Lenders (including,
in any event, the Lender Parties) and each director, officer, employee and
affiliate thereof (each an “Indemnified Person”) from and against any and all
actions, suits, proceedings (including any investigations or inquiries), claims,
losses, damages, liabilities or expenses of any kind or nature whatsoever which
may be incurred by or asserted against or involve any such Indemnified Person as
a result of or arising out of or in any way related to or resulting from this
letter, the Transaction or the extension or syndication of the Senior Bank
Financing contemplated by this letter, or in any way arise from any use or
intended use of this letter or the proceeds of the Senior Bank Financing
contemplated by this letter, and you agree to reimburse each Indemnified Person
upon demand for any legal or other out-of-pocket expenses incurred in connection
with investigating, defending or preparing to defend any such action, suit,
proceeding (including any inquiry or investigation) or claim (whether or not any
Lender Party or any such other Indemnified Person is a party to any action or
proceeding out of which any such expenses arise); provided, however, that you
shall not have to indemnify any Indemnified Person against any loss, claim,
damage, expense or liability to the extent finally determined by a court of
competent jurisdiction to have resulted directly and primarily from the gross
negligence or willful misconduct of such Indemnified Person. This letter is
issued for your benefit only and no other person or entity may rely hereon. No
Lender Party nor any Lender shall be responsible or liable to you, any of the
Companies, the Borrower or any other person for consequential damages which may
be alleged as a result of this letter.

 

Each of the Lender Parties reserves the right to employ the services of its
respective affiliates in providing services contemplated by this letter and to
allocate, in whole or in part, to such affiliates certain fees payable to such
Lender Party in such manner as such Lender Party and such affiliates may agree
in their sole discretion. You acknowledge that each Lender Party may share with
any of its affiliates, and such affiliates may share with each such Lender
Party, any information related to the Transaction, you, the Borrower, the
Companies, any of their subsidiaries or any of the matters contemplated hereby
in connection with the Transaction.

 

The provisions of the immediately preceding three paragraphs and the
confidentiality provisions set forth below shall survive any termination of this
letter.

 

You represent and warrant that (a) you have disclosed to the Lender Parties
prior to the date of this letter information which is full and complete in all
material respects with respect to all material liabilities and all potential
material liabilities of, and all material violations of applicable law by,
Holdings and its subsidiaries, (b) all information (other than the Projections
referred to below but including information referred to in clause (a) above)
(the “Information”) that has been or will hereafter be made available by or on
behalf of you or by any of your representatives in connection with the
Transaction and the other transactions contemplated hereby to any Lender Party
or any of its affiliates or representatives or to any Lender or any potential
Lender, when taken as a whole, is or, when delivered, will be complete and
correct in all material respects and, when taken as a whole, does not or, when
delivered, will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances under which such statements
were or are made, and (c) all financial projections (the “Projections”), if any,
that

 

5



--------------------------------------------------------------------------------

have been or will be prepared by you or on your behalf or by any of your
representatives and made available to any Lender Party or any of its affiliates
or representatives or to any Lender or any potential Lender in connection with
the Transaction and the other transactions contemplated hereby have been or will
be prepared in good faith based upon reasonable assumptions (it being understood
that such projections are subject to significant uncertainties and
contingencies, many of which are beyond your control, and that no assurance can
be given that any particular projections will be realized). You agree to
supplement the information and projections from time to time so that the
representations and warranties contained in this paragraph remain complete and
correct.

 

In issuing its several commitment, each of Morgan Stanley, Wachovia Bank,
Wachovia Investment and GSCP is relying on the accuracy and completeness of the
information furnished to it by you or on your behalf or by or on behalf of the
Companies (to the extent furnished prior to the date hereof, collectively (but
excluding the Projections), the “Pre-Commitment Information”). The several
obligations of each Lender Party under this Commitment Letter and of any Lender
that issues a commitment for the Senior Bank Financing are made solely for your
benefit and for the benefit of your subsidiaries and may not be relied upon or
enforced by any other person or entity.

 

You are not authorized to show or circulate this letter or the Fee Letter to any
other person or entity (other than (i) to your legal and financial advisors in
connection with your evaluation hereof and (ii) as required by law or stock
exchange requirements) until such time as you have accepted this letter as
provided in the second succeeding paragraph. If the letter is not accepted by
you as provided in the second succeeding paragraph, you are to immediately
return this letter (and any copies hereof) to the undersigned. We hereby notify
you that, pursuant to the requirements of the USA Patriot Act, Title III of Pub.
L. 107-56 (signed into law on October 26, 2001) (the “Patriot Act”), we are
required to obtain, verify and record information that identifies you, which
information includes names and addresses and other information that will allow
us to identify you in accordance with the Patriot Act. This letter may be
executed in any number of counterparts, and by the different parties hereto on
separate counterparts, each of which counterpart shall be an original, but all
of which shall together constitute one and the same instrument.

 

You acknowledge that each of the Lender Parties may provide debt financing,
equity capital or other services (including financial advisory services) to
parties whose interests regarding the transactions described herein or otherwise
may conflict with your interests. Consistent with such Lender Party’s respective
policy to hold in confidence the affairs of its clients, none of the Lender
Parties will furnish confidential information obtained from you or your
affiliates to any of its other clients. Furthermore, none of the Lender Parties
will use in connection with the transactions contemplated hereby, or furnish to
you, confidential information obtained by such Lender Party from any other
person.

 

If you are in agreement with the foregoing, please sign and return to the Lead
Arrangers (including by way of facsimile transmission) the enclosed copy of this
letter, together with the Fee Letter and, to the extent you have accepted this
Commitment Letter in respect of the Tranche C2 Term Loan Facility, the
Engagement Letter, no later than 7:00 PM, New York time, on May 18, 2005 (or
such later date as may be agreed in writing among you and the Lead Arrangers).
The several commitments set forth in this letter shall terminate at the time and
on the date referenced in the immediately preceding sentence unless this letter,
the Fee Letter and, to the extent you have accepted this Commitment Letter in
respect of the Tranche C2 Term Loan Facility, the Engagement Letter are executed
and returned by you as provided in such sentence. Upon your acceptance hereof
and of the Fee Letter and, to the extent applicable, the Engagement Letter, this
Commitment Letter, the Fee Letter and, to the extent applicable, the Engagement
Letter shall be a binding agreement between us.

 

6



--------------------------------------------------------------------------------

By signing this Commitment Letter, each of the parties hereto hereby
acknowledges and agrees that (a) the Lender Parties are offering to provide the
Senior Credit Facilities (other than the Tranche C2 Term Loan Facility) separate
and apart from the offer to provide the Tranche C2 Term Loan Facility and (b)
the Lender Parties are offering to provide the Tranche C2 Term Loan Facility
separate and apart from the offer to provide the Senior Credit Facilities (other
than the Tranche C2 Term Loan Facility).

 

Upon your acceptance of this letter, this letter shall supercede the commitment
letter dated February 22, 2005 from the Lender Parties to you (the “Prior
Commitment Letter”); it being understood that certain provisions of the Prior
Commitment Letter survive the termination of the Prior Commitment Letter as set
forth therein.

 

This letter and the Fee Letter shall be governed by, and construed in accordance
with the laws of the State of New York, and any right to trial by jury with
respect to any claim, action, suit or proceeding arising out of or contemplated
by this letter and/or the related Fee Letter is hereby waived. The parties
hereto hereby submit to the non-exclusive jurisdiction of the federal and New
York State courts located in the City of New York in connection with any dispute
related to this letter or the Fee Letter or any matters contemplated hereby or
thereby. Delivery of an executed counterpart of a signature page to this
Commitment Letter, the Engagement Letter or the related Fee Letter by pdf or
telecopier shall be effective as delivery of a manually executed counterpart of
this Commitment Letter or the related Fee Letter, as the case may be.

 

[Rest of this page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

Very truly yours, WACHOVIA BANK, NATIONAL ASSOCIATION By  

/s/ L. Richard DiDonato

--------------------------------------------------------------------------------

Title:   Managing Director WACHOVIA INVESTMENT HOLDINGS, LLC By  

/s/ L. Richard DiDonato

--------------------------------------------------------------------------------

Title:   Managing Director WACHOVIA CAPITAL MARKETS, LLC By  

/s/ L. Richard DiDonato

--------------------------------------------------------------------------------

Title:   Managing Director MORGAN STANLEY SENIOR FUNDING, INC. By  

/s/ Eugene Francis Martin

--------------------------------------------------------------------------------

Title:   Vice President GOLDMAN SACHS CREDIT PARTNERS L.P. By  

/s/ Walter A. Jackson

--------------------------------------------------------------------------------

Title:   Authorized Signatory



--------------------------------------------------------------------------------

The provisions of this Commitment Letter with respect to the Senior Credit
Facilities (other than the Tranche C2 Term Loan Facility) are agreed to and
accepted as of the date first above written: CHIQUITA BRANDS INTERNATIONAL, INC.
By  

/s/ John W. Braukman

--------------------------------------------------------------------------------

Title:   Senior Vice President & Chief Financial Officer The provisions of this
Commitment Letter with respect to the Tranche C2 Term Loan Facility are agreed
to and accepted as of the date first above written: CHIQUITA BRANDS
INTERNATIONAL, INC. By  

/s/ John W. Braukman

--------------------------------------------------------------------------------

Title:   Senior Vice President & Chief Financial Officer



--------------------------------------------------------------------------------

Schedule I

Committed Amounts

($ in millions)

 

     Morgan
Stanley


--------------------------------------------------------------------------------

   Wachovia
Bank


--------------------------------------------------------------------------------

   GSCP


--------------------------------------------------------------------------------

   Wachovia
Investment


--------------------------------------------------------------------------------

   Total
Commitments


--------------------------------------------------------------------------------

Revolving Credit Facility

   $ 34.55    $ 47.93    $ 17.52      —      $ 100.00

Tranche B Term Loan Facility

   $ 58.00    $ 142.00      —        —      $ 200.00

Tranche C1 Term Loan Facility

   $ 114.00    $ 176.63    $ 84.38      —      $ 375.00

Tranche C2 Term Loan Facility

   $ 90.44      —      $ 19.86    $ 39.71    $ 150.00



--------------------------------------------------------------------------------

ANNEX I

 

SUMMARY OF CERTAIN TERMS AND CONDITIONS*

 

$825,000,000 SENIOR CREDIT FACILITIES

 

I. The Parties      Borrower:    Chiquita Brands, L.L.C., a wholly owned
subsidiary of Holdings. Joint Lead Arrangers and Book-Runners:    The Lead
Arrangers. Administrative Agent:    Wachovia Bank. Lenders:    Wachovia Bank,
Wachovia Investment, Morgan Stanley, GSCP and a syndicate of financial
institutions and institutional lenders arranged by the Lead Arrangers.
Guarantors:    All obligations under the Senior Bank Financing shall be
unconditionally guaranteed by Holdings and each of Holdings’ and the Borrower’s
direct and indirect subsidiaries that currently guarantee obligations under the
Existing Credit Agreement (as defined below) and future domestic wholly-owned
subsidiaries; provided that the Companies and their domestic wholly-owned
subsidiaries shall only guarantee the obligations under the Tranche C1 Term Loan
Facility and the Tranche C2 Term Loan Facility (Holdings and all of such
subsidiaries being, collectively, the “Guarantors”), subject to customary
exceptions and exclusions and release mechanics for transactions of this type;
and provided further that Holdings’ Latin American subsidiaries shall not
guarantee the Tranche C1 Term Loan Facility or the Tranche C2 Term Loan
Facility. II. Description of Credit Facilities Comprising the Senior Bank
Financing Term Loan Facilities Tranche B Term Loan Facility:    $200,000,000
Tranche B Term Loan Facility; provided that the Tranche B Term Loan Facility
shall be reduced dollar-for-dollar up to $75,000,000 to the extent the Holdings
Notes shall be issued in an amount in excess of $150,000,000 in the aggregate.
Maturity and Amortization:    The final maturity of the Tranche B Term Loan
Facility shall be the date which occurs seven years after the Closing Date. The
loans under the Tranche B Term Loan Facility (the “Tranche B Term Loans”) shall
be repaid during the final year of the Tranche B Term Loan Facility in equal
quarterly amounts, subject to amortization of approximately 1% per year prior to
such final year.

--------------------------------------------------------------------------------

* Capitalized terms used herein and not defined herein shall have the meanings
provided in the commitment letter (the “Commitment Letter”) to which this
summary is attached.



--------------------------------------------------------------------------------

Tranche C1 Term Loan Facility:    $375,000,000 Tranche C1 Term Loan Facility.
Maturity and Amortization:    The final maturity of the Tranche C1 Term Loan
Facility shall be the date which occurs seven years after the Closing Date. The
loans under the Tranche C1 Term Loan Facility (the “Tranche C1 Term Loans”)
shall be repaid during the final year of the Tranche C1 Term Loan Facility in
equal quarterly amounts, subject to amortization of approximately 1% per year
prior to such final year. Tranche C2 Term      Loan Facility:    $150,000,000
Tranche C2 Term Loan Facility. Maturity and Amortization:    The final maturity
of the Tranche C2 Term Loan Facility shall be the date which occurs one year
after the Closing Date, which can be converted to up to eight years after the
Closing Date with no additional fees. The loans under the Tranche C2 Term Loan
Facility (the “Tranche C2 Term Loans” and, together with the Tranche B Term
Loans and the Tranche C1 Term Loans, the “Term Loans”) shall be repaid on the
maturity of the Tranche C2 Term Loan Facility. Use of Proceeds:    The Term
Loans shall only be utilized (x) to finance, in part, the Acquisition and the
Transaction (including without limitation, the Refinancing) and (y) to pay fees
and expenses incurred in connection with the Transaction. Availability:    Term
Loans may only be borrowed on the Closing Date. No amount of Term Loans once
repaid may be reborrowed. A. Revolving Credit Facility Revolving Credit
Facility:    $100,000,000 Revolving Credit Facility, with a letter of credit
sublimit and a swingline to be agreed upon. Maturity:    The final maturity of
the Revolving Credit Facility shall be the date which occurs five years after
the Closing Date. Loans made pursuant to the Revolving Credit Facility (the
“Revolving Loans,” and together with the Term Loans, the “Loans”) shall be
repaid in full on the fifth anniversary of the Closing Date, and all letters of
credit issued thereunder shall terminate prior to such time. Use of Proceeds:   
The Revolving Loans shall be utilized solely for the Borrower’s and its
subsidiaries’ working capital requirements and other general corporate purposes,
including permitted acquisitions.

 

I-2



--------------------------------------------------------------------------------

Availability:    Revolving Loans may be borrowed, repaid and reborrowed on and
after the Closing Date. No Revolving Loans may be used to fund the Transaction
(but letters of credit may be issued to backstop or replace letters of credit
outstanding under the Borrower’s credit agreement dated as of January 5, 2005
(the “Existing Credit Agreement”) and any letters of credit assumed by the
Borrower in respect of the Acquisition). III. Terms Applicable to the Entire
Senior Bank Financing Closing Date:    June 28, 2005 (or such earlier date as
may be agreed by the Lead Arrangers in their sole discretion), provided that the
conditions precedent to the initial extension of credit under the Facilities
shall be satisfied (such date being the “Closing Date”). Revolving and Tranche B
Security:    The Borrower and each of the Guarantors (other than the Companies
and their subsidiaries) shall grant the Administrative Agent and the Lenders in
respect of the Revolving Credit Facility and the Tranche B Term Loan Facility a
valid and perfected first priority (subject to certain exceptions to be set
forth in the loan documentation) lien and security interest in all of the
collateral securing the Existing Credit Agreement (collectively, the “General
Collateral”). Tranche C1 Security:    (a) Chiquita shall grant the
Administrative Agent and the Lenders in respect of the Tranche C1 Term Loan
Facility a valid and perfected first priority security interest in the stock of
the Companies and (b) the Companies and their wholly-owned domestic subsidiaries
shall grant the Administrative Agent and the Lenders in respect of the Tranche
C1 Term Loan Facility a valid and perfected first priority security interest in
all of their tangible and intangible assets existing as of the date of
consummation of the Acquisition and all proceeds and products thereof ((a) and
(b), collectively, the “Tranche C1 Collateral”). Tranche C2 Security:   
Chiquita and the Companies shall grant the Administrative Agent and the Lenders
in respect of the Tranche C2 Term Loan Facility a valid and perfected second
priority security interest in the Tranche C1 Collateral. Interest Rates:    At
the option of the Borrower, Loans (other than Tranche C2 Term Loans) may be
maintained from time to time as (x) Base Rate Loans, which shall bear interest
at the Applicable Margin in excess of the Base Rate in effect from time to time,
or (y) Eurodollar Loans, which shall bear interest at the Applicable Margin in
excess of the Eurodollar Rate (adjusted for maximum reserves) as determined by
the Administrative Agent for the respective interest period, provided that until
the earlier to occur of (x) the 30th day following the Closing Date and (y) that
date upon which each of the Lead Arrangers has determined (and notifies the
Borrower) that the successful syndication of the Senior Bank Financing (and the
resultant addition of institutions as Lenders) has been completed no Eurodollar
Loans may be incurred.

 

I-3



--------------------------------------------------------------------------------

    “Base Rate” shall mean the higher of (x) 1/2 of 1% in excess of the federal
funds rate and (y) the rate that the Administrative Agent announces from time to
time as its prime or base commercial lending rate, as in effect from time to
time.     The “Applicable Margin” means at any time in respect of the Revolving
Credit Facility, the Tranche B Term Loan Facility and the Tranche C1 Term Loan
Facility, (i) 2.75% per annum for Eurodollar Loans and (ii) 1.75% per annum for
Base Rate Loans.     Interest periods of 1, 2, 3 and 6 months shall be available
in the case of Eurodollar Loans (or 9 and 12 months if available to all
Lenders).     Interest in respect of Base Rate Loans shall be payable quarterly
in arrears on the last business day of each quarter. Interest in respect of
Eurodollar Loans shall be payable in arrears at the end of the applicable
interest period and every three months in the case of interest periods in excess
of three months.     Interest on the Term C2 Loans shall accrue at the
Applicable Interest Rate (as defined below) and shall be payable quarterly in
arrears. The “Applicable Interest Rate” shall initially be a rate per annum
equal to LIBOR plus 6.00%; provided that if the Term C2 Loans are not repaid in
full in whole by the end of the first three months following the issuance date,
the “Applicable Interest Rate” shall be a fixed rate per annum and shall mean
the higher of (i) LIBOR plus 7.50% per annum and (ii) the sum of (A) the
bid-side yield-to-maturity on Holdings’ outstanding 7½% Senior Notes due 2014
and (B) 1.00% per annum; provided further that if the Term C2 Loans are not
repaid in full in whole by the end of the first six months following the
issuance date, the Applicable Interest Rate otherwise in effect will increase by
50 basis points and shall thereafter increase by an additional 50 basis points
at the end of each subsequent three month period for so long as the Term C2
Loans are outstanding; and provided even further that (1) in no event shall the
Applicable Interest Rate exceed 12.00% per annum and (2) the amount of cash
interest paid will be subject to a cap of 11.00% per annum (the excess (if any)
of the Applicable Interest Rate over such interest rate cap to be capitalized
and added to the principal of the Term C2 Loans).     The interest rate on all
obligations not paid when due under the loan documentation shall increase by 2%
per annum.     Interest will also be payable at the time of repayment of any
Loans, and at maturity. All interest and commitment fee and other fee
calculations shall be based on a 360-day year.

 

I-4



--------------------------------------------------------------------------------

Lead Arrangers and Administrative Agent Fees:    The Lead Arrangers and the
Administrative Agent shall receive such fees as have been separately agreed upon
with the Borrower. Unused Commitment Fees:    (i) 1/2 of 1% per annum for the
first six months after the Closing Date, and (ii) thereafter a per annum
percentage determined in accordance with a pricing grid to be determined, on the
unused portion of each Lender’s share of the Senior Bank Financing, payable (a)
quarterly in arrears and (b) on the date of termination or expiration of the
commitments. Letter of Credit Fees:    Applicable Margin for Eurodollar Loans
which are Revolving Loans on the aggregate outstanding stated amounts of letters
of credit plus an additional 1/8 of 1% on the aggregate outstanding stated
amounts of letters of credit to be paid as a fronting fee to the issuing bank.
Voluntary Commit-ment Reductions:    Voluntary reductions to the unutilized
portion of the Senior Bank Financing, including the Revolving Credit Facility,
may be made from time to time by the Borrower without premium or penalty.
Voluntary Prepayment:    The Borrower may, upon at least one business day’s
notice in the case of Base Rate Loans and three business days’ notice in the
case of Eurodollar Loans, prepay, in full or in part, the Senior Bank Financing
without premium or penalty; provided, however, that each partial prepayment
shall be in an amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof; provided further that any such prepayment of Eurodollar Loans
shall be made together with reimbursement for any funding losses of the Lenders
resulting therefrom. Mandatory Prepayment and Commitment Reduction:    (a) All
net cash proceeds from sales of property and assets of Holdings and its
subsidiaries (excluding sales of inventory in the ordinary course of business
and other exceptions and baskets to be agreed and subject to a reinvestment
provision to be negotiated), (b) all net cash proceeds of Extraordinary Receipts
(to be defined in the loan documentation and to exclude cash receipts in the
ordinary course of business and to include exceptions, baskets and reinvestment
rights to be agreed), (c) all net cash proceeds from the issuance after the
Closing Date of additional debt of Holdings and its subsidiaries otherwise
permitted under the loan documentation, (d) (i) until the repayment in full of
the Tranche C2 Term Loans, 100% and (ii) thereafter, 50%, in each case, of all
net cash proceeds from the issuance after the Closing Date of additional equity
of Holdings and its subsidiaries and (e) 50% (with step-downs as have been
agreed) of Excess Cash Flow (to be defined in the loan documentation) of
Holdings and its subsidiaries shall be applied to prepay the Senior Bank
Financing, ratably to the principal repayment installments of each of the Term
Facilities on a pro rata basis and then to the Revolving Credit Facility (but
without a permanent reduction in availability under

 

I-5



--------------------------------------------------------------------------------

     the Revolving Credit Facility); provided, however, that proceeds from sales
of General Collateral and Tranche C1 Collateral shall be applied first to the
prepayment of the loans secured by such General Collateral or Tranche C1
Collateral, as the case may be, on a first lien basis; provided, further, that
all net cash proceeds from issuances of debt and equity shall be applied first
to repay the Tranche C2 Term Loan Facility until the Tranche C2 Term Loan
Facility is repaid in full, and thereafter as set forth above. Notwithstanding
the foregoing, (a) upon the issuance of the Holdings Notes, the commitments
under the Tranche B Term Loan Facility shall be reduced dollar-for-dollar up to
$75,000,000 to the extent the Holdings Notes shall be issued in an amount in
excess of $150,000,000 in the aggregate and (b) any purchase price adjustments
pursuant to Section 2.3 of the Stock Purchase Agreement related to EBITDA (to
the extent such adjustments reduce the purchase price) shall reduce the
commitments under the Senior Bank Financing, on a dollar-for-dollar basis, in a
manner to be mutually agreed. Documentation:    The commitments of Wachovia
Bank, Wachovia Investment, Morgan Stanley and GSCP will be subject to the
negotiation, execution and delivery of definitive financing agreements (and
related security documentation, guaranties, etc.) consistent with the terms of
this letter, in each case prepared by counsel to the Lead Arrangers, it being
understood that, except as specifically set forth herein, the loan documentation
will be substantially similar to the Existing Credit Agreement and the related
documents, with only such reasonable modifications as are required, in the
mutual agreement of the Borrower and the Lead Arrangers, to reflect the targeted
post-acquisition financing structure of the Borrower and its subsidiaries.
Conditions Precedent to Initial Extension of Credit:    Those specified in Annex
II. Conditions Precedent to Subsequent Extensions of Credit:    (i) There shall
exist no default under any of the loan documentation, (ii) the representations
and warranties of the Borrower, each of the Guarantors and each of their
respective subsidiaries therein shall be true and correct in all material
respects immediately prior to, and after giving effect to, such extension of
credit and (iii) the incurrence of such extension of credit shall not contravene
the indenture governing Holdings’ 7½% Senior Notes due 2014 and the Borrower
shall have provided an officer’s certificate to such effect. Representations and
Warranties:    Substantially similar to those set forth in the Existing Credit
Agreement, with only such reasonable modifications as are required, in the
mutual agreement of the Borrower and the Lead Arrangers, to reflect the targeted
post-acquisition financing structure of the Borrower and its subsidiaries.

 

I-6



--------------------------------------------------------------------------------

Covenants:    (a)   Affirmative Covenants - Substantially similar to those set
forth in the Existing Credit Agreement, with only such reasonable modifications
as are required, in the mutual agreement of the Borrower and the Lead Arrangers,
to reflect the targeted post-acquisition financing structure of the Borrower and
its subsidiaries.      (b)   Negative Covenants - Substantially similar to those
set forth in the Existing Credit Agreement, with only such reasonable
modifications as are required, in the mutual agreement of the Borrower and the
Lead Arrangers, to reflect the targeted post-acquisition financing structure of
the Borrower and its subsidiaries.      (c)   Financial Covenants – Leverage of
Holdings and its subsidiaries on a consolidated basis, leverage of the Borrower
and its subsidiaries on a consolidated basis, and fixed charge coverage of the
Borrower and its subsidiaries on a consolidated basis. All of the financial
covenants will be calculated on a consolidated basis and for each consecutive
four fiscal quarter period, except that during the first year following the
Closing Date such measurements shall be pro forma for the Transaction, and will
include definitions substantially similar to those set forth in the Existing
Credit Agreement, with only such reasonable modifications as are required, in
the mutual agreement of the Borrower and the Lead Arrangers, to reflect the
targeted post-acquisition financing structure of the Borrower and its
subsidiaries. Events of Default:    Substantially similar to those set forth in
the Existing Credit Agreement, with only such reasonable
modifications as are required, in the mutual agreement of the Borrower and the
Lead Arrangers, to reflect
the targeted post-acquisition financing structure of the Borrower and its
subsidiaries. Interest Rate Protection:    The Borrower shall obtain interest
rate protection in form and with parties acceptable to the Lenders for a
notional amount to be agreed in the final loan documentation. Expenses:    The
Borrower shall pay all of the Administrative Agent’s and the Lead Arrangers’
reasonable due
diligence and other out-of-pocket expenses incurred by the Administrative Agent
or any of the Lead
Arrangers, if and when the transactions contemplated hereby are consummated.
Notwithstanding the
foregoing, the Borrower shall pay all reasonable fees and expenses of counsel
for the Lead Arrangers
whether or not any

 

I-7



--------------------------------------------------------------------------------

     of the transactions contemplated hereby are consummated. The Borrower shall
also pay the expenses of the Administrative Agent, the Lead Arrangers and the
Lenders in connection with the administration and the enforcement of any of the
loan documentation. Indemnity:    The Borrower will indemnify and hold harmless
the Administrative Agent, each of the Lead Arrangers, each Lender and each of
their affiliates and their officers, directors, employees, agents and advisors
from claims and losses relating to the Transaction or the Senior Bank Financing
other than claims or losses arising out of the gross negligence or willful
misconduct of the indemnified party. Required Lenders:    Lenders holding loans
and commitments representing more than 50% of the aggregate amount of loans and
commitments under the Senior Bank Financing, subject to such class voting and
other requirements as the Lead Arrangers may deem appropriate. Waivers &
Amendments:    Amendments and waivers of the provisions of the loan agreement
and other definitive credit documentation shall require the approval of the
Required Lenders, except that (x) the consent of all affected Lenders shall be
required with respect to (i) increases in commitment amounts, (ii) reductions of
principal, interest, or fees, (iii) extensions of, the final maturity date and
(iv) changes to the order of applications of prepayments and (y) the consent of
all affected Lenders shall be required with respect to releases of all or
substantially all of the Collateral that secures the obligations of such Lenders
or all or substantially all of the value of the guarantees. Assignments and
Participations:    Assignments may be non-pro rata and must be to Eligible
Assignees (to be defined in the definitive loan documentation and to include the
required consent of the Administrative Agent and the Borrower so long as no
Event of Default has occurred and is continuing, such consent not to be
unreasonably withheld or delayed; provided that the consent of the Borrower
shall not be required in connection with the primary syndication of the
Facilities) and, in each case other than an assignment to a Lender or an
assignment of the entirety of a Lender’s interest in the Senior Bank Financing,
in a minimum amount equal to $1 million. Each Lender will also have the right,
without consent of the Borrower or the Administrative Agent, to assign (i) as
security all or part of its rights under the loan documentation to any Federal
Reserve Bank and (ii) all or part of its rights or obligations under the loan
documentation to any of its affiliates. No participation shall include voting
rights, other than for reductions or postponements of amounts payable or
releases of all or substantially all of the collateral. Assignments shall be
permitted upon the payment to the Administrative Agent of an assignment fee to
be mutually agreed by the Lead Arrangers.

 

I-8



--------------------------------------------------------------------------------

Taxes:    All payments to be free and clear of any present or future taxes,
withholdings or other deductions whatsoever (other than income taxes in the
jurisdiction of the Lender’s applicable lending office). The Lenders will use
reasonable efforts (consistent with their respective internal policies and legal
and regulatory restrictions and so long as such efforts would not otherwise be
disadvantageous to such Lenders) to minimize to the extent possible any
applicable taxes and the Borrower will indemnify the Lenders and the
Administrative Agent for such taxes paid by the Lenders or the Administrative
Agent. Miscellaneous:    Standard yield protection (including compliance with
risk-based capital guidelines, increased costs, payments free and clear of
withholding taxes and interest period breakage indemnities), eurodollar
illegality and similar provisions, defaulting lender provisions, waiver of jury
trial and submission to jurisdiction provisions. Governing Law:    New York.
Counsel for the Lead Arrangers:    Shearman & Sterling LLP.     

 

--------------------------------------------------------------------------------

 

I-9



--------------------------------------------------------------------------------

ANNEX II

 

CONDITIONS PRECEDENT

$825,000,000 SENIOR CREDIT FACILITIES

 

Capitalized terms not otherwise defined herein have the same meanings as

specified therefor in the Commitment Letter to which this Annex II is attached.

 

Conditions Precedent To Closing:    The closing and the initial extension of
credit under the Senior Credit Facilities will be subject to satisfaction of the
following:      (i)    Each of the Lead Arrangers shall be reasonably satisfied
with (x) the Stock Purchase Agreement (including all schedules and exhibits
thereto) (it being understood that the Stock Purchase Agreement as executed on
February 22, 2005 and the schedules thereto as of even date are acceptable to
each of the Lead Arrangers) and (y) all other agreements, instruments and
documents relating to the Transaction; and the Stock Purchase Agreement and such
other agreements, instruments and documents relating to the Transaction shall
not be altered, amended or otherwise changed or supplemented or any condition
therein waived in any manner that could be materially adverse to the Lenders
without the prior written consent of each of the Lead Arrangers. The Acquisition
shall have been consummated in accordance with the terms of the Stock Purchase
Agreement and in compliance with applicable law. The Refinancing shall have been
consummated or shall be consummated concurrently with the initial extension of
credit under the Facilities      (ii)    The negotiation, execution and delivery
of definitive documentation with respect to the Senior Credit Facilities
reasonably satisfactory to each of the Lead Arrangers and the Lenders and
consistent with the terms and conditions set forth in the Summary of Terms.     
(iii)    The Lenders shall have a valid and perfected (subject to certain
exceptions to be set forth in the loan documentation) lien and security interest
in the capital stock (limited, in the case of foreign subsidiaries, to 65% of
the equity of first-tier foreign subsidiaries) and in the other collateral
referred to under the section “Security” above (and of the priority set forth
therein). The Lenders and the Borrower shall reasonably agree as to certain
items related to perfection of the General Collateral and the Tranche C1
Collateral that can be completed after the Closing Date.      (iv)    All
governmental approvals necessary in connection with the Transaction and the
Senior Credit Facilities shall have been obtained and shall remain in effect and
all applicable waiting



--------------------------------------------------------------------------------

         periods shall have expired without any action being taken by any
competent authority that could reasonably be expected to have a material adverse
effect on the ability of the Borrower and the Guarantors to perform their
obligations under the loan documentation in respect of the Senior Bank
Financing.     (v)    Holdings shall not have waived any of the conditions to
its obligations to closing under the Stock Purchase Agreement without the
consent of each of the Lead Arrangers (which shall not be unreasonably
withheld).     (vi)    All Pre-Commitment Information shall be true, correct and
complete in all material respects. No additional information that pertains to
the period prior to the execution of the Commitment Letter shall have come to
the attention of the Administrative Agent, any Lead Arranger or the Lenders that
is inconsistent with the Pre-Commitment Information and could reasonably be
expected to materially adversely affect the ability of the Borrower and the
Guarantors to perform their obligations under the loan documentation for each
Facility.     (vii)    The Lenders shall have received (a) customary opinions of
counsel for Holdings, the Borrower and the Guarantors and of local counsel for
the Lenders as to the transactions contemplated hereby and (b) such customary
corporate resolutions, certificates (including solvency certificates) and other
documents as the Lenders shall reasonably request.     (viii)    There shall
exist no default (other than that which results from a material adverse change
in Holdings or the Borrower) under any of the loan documentation for the Senior
Credit Facilities, and the representations and warranties of Holdings, the
Borrower, each of the Guarantors and each of their respective subsidiaries
therein shall be true and correct, in all material respects, immediately prior
to, and after giving effect to, the initial extension of credit under the Senior
Credit Facilities (other than a failure to be true and correct which results
from a material adverse change in Holdings or the Borrower) (it being understood
that the representations and warranties made on the Closing Date relating to
business, assets and liabilities of the Companies and their subsidiaries shall
be substantially identical to those set forth in the Stock Purchase Agreement).
    (ix)    All accrued fees and expenses of the Administrative Agent, the Lead
Arrangers and the Lenders (including the reasonable fees and expenses of counsel
for the Administrative Agent, the Lead Arrangers and local counsel for the
Lenders for which invoices have been presented) shall have been paid.

 

I-2